Bryan, J.,
delivered the opinion of the Court.
Philip Barret applied to the registers of voters for registration. His name was entered in the duplicate registries, and sundry entries were made; but in the course of the examination he stated that he was an unnaturalized foreigner and that he was under the age of twenty-one years. Fie also stated that he would become of full age on the thiry teenth day of October, eighteen hundred and ninety-six, andj^ that he would on that day apply to the proper Court for naturalization, and that if he should be successful in his application he would present his naturalization papers to the registers in order that the necessary entries in their books might be completed. Barret was duly naturalized on the thirteenth of October, having reached his full age. On that day the registers were in session for the purpose of revising their registry. Barret exhibited to them his naturalization papers in order that he might be registered, but the registers refused tó enter his name on the lists as a legal and qualified voter. He filed a petition in the Circuit Court praying that the registry should be corrected by the entry *175of his name as a qualified voter. The Court dismissed his petition and he appealed.
This case was presented to us at our last daily session before the November election. We decided it promptly; but as the matter did not admit of delay we made the necessary orders without filing an opinion in the usual form. We now proceed to state the reasons for the conclusions to which we came. When Barret appeared the second time before the registers he had all the constitutional qualifications requisite for the right of suffrage. If in consequence of the legislation on the subject he is to be prevented from the exercise of that right, the result will be most unfortunate. It would be a subject of great regret if a statute, enacted for the purpose of registering the names of persons who possess the qualifications for voting which are prescribed by the Constitution, should operate in such a manner as to exclude from the registry a qualified voter who has been guilty of no neglect or default in presenting his claim for registration. The Constitution is most express in requiring the Legislature to provide by law for the registration of all who possess the requisite qualifications. It would be most unjust to suggest that the Legislature has not faithfully endeavored to discharge this duty. Certainly we could not depart from official duty and propriety so far as to assume the possibility of such a thing. We will examine the statute and see whether its text indicates that the legislative wish has been defeated. It is the Act of 1896, chapter 202. Paragraph 4 of section sixteen is as follows : “ Only persons constitutionally qualified to vote * * * at the next election, and personally applying for registration, shall be registered as qualified voters.” When Barret applied the first time he was not qualified and therefore registration was properly refused. His name was entered on the registration books, and in the column relating to qualified voters the unfavorable judgment of the registers was recorded. In due course they met in obedience to the twenty-first section of the Act. This section enacts that *176“ they shall remain in session for the sole purpose of revising their registry, and no new name shall be added.” In the meantime he had become a qualified voter, and his name was already on the books. The registers were in session solely for the purpose of revising their registry. How were they to revise it, except by setting it right in the particulars wherein it was wrong ? If errors had been committed in respect to names on the books, they were to be corrected. It is nothing to the purpose that their judgment was right on the facts which existed when it was pronounced. In the course of the changes which had occurred, new conditions had arisen; and upon them their adjudication was erroneous and unjust. In the work of revision were they to refuse to see what was before their eyes, and to found their judgment on incidents which at one time had been facts, but which from changed circumstances had no more relation to the matter for decision than the events of the last generation? Were they to pronounce a true judgment, or to sustain one which they knew to be erroneous and unjust ? Was the party’s right of suffrage any less the object of the law’s care and protection because it had been recently acquired ? Could the statute be construed to impair or defeat it, in the absence of a declaration most express and unequivocal ? These officers were appointed for the purpose of registering persons entitled to vote at the next election, provided they should make personal applicátion. And here á man appears whose qualification to vote is perfect and absolute. The highest political right of the citizen is in question ; and it is claimed under a statute framed for the purpose of securing it. Means are provided whereby the registers are to ascertain whether this right exists, and to enable the claimant to exercise it where he is entitled to it. When the right is unquestioned it would be unreasonable in the highest degree to defeat it by the use of those very means which were devised for the purpose of preserving it. And yet this would be the result if we limit and restrict the duty of revision imposed on the registers, so as to prevent them from considering the facts as they exist when the *177revision is to be made. An analogy of a forced and unnatural character may be suggested, which is drawn from the practice of Appellate Courts in revising decisions at law on bills of exception. The object then is to determine whether the Court of original jurisdiction had rendered a correct decision on the facts presented to it, and to revise its ruling on the case as it appeared at the trial. It is difficult to suppose that the Legislature could have travelled so far out of the plain, straightforward path as to have designed such a mode of correcting errors in the registration list. They were dealing with great public rights, which were of the highest concern to every citizen in the State, and they provided means for producing a result which every good citizen must desire. That is, they intended that the registration list when it left the hands of the registers in its final shape should be as correct as it could be made. And they intended that the appointed means should be used so as to produce this result, and not to defeat it. These means are not to be hampered by technical and artificial rules adapted to another department of the public business; but they are to be applied as men of sagacity and judgment in the affairs of life.would employ them in accomplishing the object of paramount public importance for which they were instituted. The law would fail in its object if it de nied to any one qualified voter the opportunity of being registered.
(Decided per curiam October 30th, 1896;
the aforegoing opinion being filed February 18th, 1897).
On the day when this cause was argued we decided that Barret was entitled to registration, and we ordered that his name should be entered on the lists. We now repeat in a more formal manner what we said at that time.

Reversed and remanded.